EXHIBIT 17 ezVote Consolidated Proxy Card This form is your EzVote Consolidated Proxy. It reflects all of your accounts registered to the same Social Security or Tax I.D. number at this address. By voting and signing the Consolidated Proxy Card, you are voting all of these accounts in the same manner as indicated on the reverse side of the form. American Century World Mutual Funds, Inc. Life Sciences Fund n Technology Fund PROXY FOR SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON May 5, 2009 KNOW ALL PERSONS BY THESE PRESENTS that the undersigned shareholder of the above-referenced Fund(s) (the “Fund(s)”), a series of American Century World Mutual Funds, Inc. (the "Corporation"), hereby appoints each of Charles A. Etherington, David H. Reinmiller, Brian L. Brogan, Otis H.
